DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "a second tether" in lines 1 - 2.  The claim is unclear as to whether a first tether is required to be present.
Claim 9 recites the limitation "the first tether" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a fourth sub-cushion" in line 3.  The claim is unclear as to whether a third sub-cushion is required to be present.
Claim 15 recites the limitation "a sixth sub-cushion" in line 3.  The claim is unclear as to whether a third, fourth, and fifth sub-cushion is required to be present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. KR 10-2011-0047559 (“Choi”) in view of T. Komura, U.S. 2020/0180546 (“Komura”).  Choi discloses a vehicle center airbag apparatus (30) comprising: 
a main cushion (33) configured to be deployed in a forward direction of the first seat (fig. 2) so as to be disposed beside a passenger (abstract, P) sitting in the first seat when deployed; and 
a plurality of sub-cushions (31) fluidically-communicating with the main cushion and configured to be deployed upwards from a top portion of the main cushion (fig. 7), the plurality of sub-cushions extending in a backward-forward direction of the first seat (fig. 2, 8) so as to be disposed above a torso of the passenger (P10b) when deployed.
Choi does not directly disclose the main cushion mounted on an inner lateral surface of a seat back of a first seat.  Komura teaches a main cushion (30) mounted on an inner lateral surface of a seat back of a first seat (12, paragraph [0026]).  One of ordinary skill in the art at the time the invention was filed would find modifying Choi such that it comprised the main cushion mounted on the inner lateral surface of the seatback of the first seat in view of the teachings of Komura obvious so as to provide a method old and well known in the art as an alternative and interchangeable mounting position with predictable results of creating an impact surface (32b) to suppress the occupant seated by placing the airbag module into the seatback [0037].
In reference to claims 2 – 5 and 7, Choi in view of Komura further discloses the main cushion deployed between the inner lateral surface of the first seat and a center console (as modified by Komura, fig. 1 – 4);
[[claim 3]] wherein the plurality of sub-cushions includes: a first sub-cushion (31a) configured to be deployed in a direction opposite to the passenger sitting in the first seat from the top portion of the main cushion (fig. 7); and a second sub-cushion (31c) configured to be deployed toward the passenger sitting in the first seat from the top portion of the main cushion, wherein the first sub-cushion, when deployed, extends in the backward-forward direction so that a front portion of the first sub-cushion supports a lateral surface of the second sub-cushion (fig. 2, 8) and a rear portion of the first sub-cushion is supported on a lateral surface of a second seat adjacent to the first seat (fig. 2, 8); 
[[claim 4]] wherein the second sub-cushion, when deployed, is disposed in a region corresponding to a lateral portion of a head (P10a) and a shoulder of the passenger (P10b); 
[[claim 5]] a first tether (40) having a first end portion (right of fig. 7) coupled to the first sub-cushion and a second end portion (left of 40, fig. 7) coupled to the second sub-cushion, the first tether providing contact between the first sub-cushion and the second sub-cushion; and
[[claim 7]] wherein the plurality of sub-cushions further includes a third sub-cushion (31b) disposed between the first sub- cushion and the second sub-cushion, fluidically-communicating with the main cushion and configured to be deployed between the first sub-cushion and the second sub-cushion so that a first side (left of 31b) and a second side of the third sub-cushion (right of 31b) support the first sub-cushion and the second sub-cushion, respectively.

Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Komura as applied to claim 5 above, and further in view of Hasebe et al. U.S. 2003/0218325 (“Hasebe”).  Choi as modified does not disclose the first end of the tether coupled to an upper portion of the first sub-cushion.  Hasebe teaches a first tether (40, fig. 13 - 14) having a first end portion (left of 40) coupled to a first sub-cushion (12) and a second end portion (right of 40) coupled to a second sub-cushion (14), the first tether providing contact between the first sub-cushion and the second sub-cushion; the first end of the tether coupled to an upper portion of the first sub-cushion (fig. 13 – 14) and a second end portion of the first tether (right of 40) coupled to an upper portion of the second sub-cushion (14).  One of ordinary skill in the art at the time the invention was filed would find modifying Choi in view of Komura such that it provided a tether coupled to an upper portion of the first and second sub-cushion, alternatively or in addition to the first tether, in view of the teachings of Hasebe obvious so as to control the lateral width of the airbag and prevent the buckling deformation and separation of the sub-cushions [0078].

Claims 6, 8 – 9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Komura as applied to claims 5 and 7 above, and further in view of Fukawatase et al. U.S. 2017/0136981 (“Fukawatase”).  Choi as modified does not disclose the first end of the tether coupled to an upper portion of the first sub-cushion.  Fukawatase teaches a first tether (28, 30, fig. 1) having a first end portion (28) coupled to a first sub-cushion (20) and a second end portion (30) coupled to a second sub-cushion (22), the first tether providing contact between the first sub-cushion and the second sub-cushion; the first end of the tether coupled to an upper portion of the first sub-cushion (fig. 1) and a second end portion of the first tether (30) coupled to an upper portion of the second sub-cushion (22).  One of ordinary skill in the art at the time the invention was filed would find modifying Choi in view of Komura such that it provided a tether coupled to an upper portion of the first and second sub-cushion, alternatively or in addition to the first tether, in view of the teachings of Fukawatase obvious so as to control the lateral width of the airbag and serves as a connecting portion and separation of the sub-cushions while suppressing movement of the head [0056].
In reference to claims 8 and 9, Fukawatase further teaches a tether (28, 30) having a first end portion (20) coupled to the first sub-cushion and a second end portion (30) coupled to the second sub-cushion, the second tether providing contact among the first sub-cushion, the second sub-cushion, and the third sub-cushion; and 
[[claim 9]] wherein the first end portion of a first tether is coupled to an upper portion of the first sub-cushion (20) and a second end portion of the first tether (30) is coupled to an upper portion of a second sub-cushion (22).  One of ordinary skill in the art at the time the invention was filed would find modifying Choi in view of Komura such that it provided a tether coupled to an upper portion of the first and second sub-cushion, alternatively or in addition to the tether 40, in view of the teachings of Fukawatase obvious so as to control the lateral width of the airbag and serves as a connecting portion and separation of the sub-cushions while suppressing movement of the head [0056].

Allowable Subject Matter
Claims 10 - 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/Primary Examiner, Art Unit 3614